                 Case 2:21-cv-00563-JCC Document 44 Filed 08/10/21 Page 1 of 6




 1                                                                   The Honorable John C. Coughenour

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10
     WOLFIRE GAMES, LLC, SEAN COLVIN,                           CASE NO.: 2:21-cv-00563-JCC
11   SUSANN DAVIS, DANIEL ESCOBAR,
     WILLIAM HERBERT, RYAN LALLY, HOPE                          STIPULATED MOTION TO SET
12   MARCHIONDA, EVERETT STEPHENS,                              COORDINATED BRIEFING
     individually and on behalf of all others similarly         SCHEDULE ON MOTION TO
13   situated,                                                  APPOINT COUNSEL AS INTERIM
                                                                CO-LEAD COUNSEL AND RELATED
14                   Plaintiffs,                                MOTION

15          v.
                                                                NOTE ON MOTION CALENDAR:
16   VALVE CORPORATION,                                         August 9, 2021

17                   Defendant.

18
     DARK CATT STUDIOS HOLDINGS, INC., and                      CASE NO.: 2:21-cv-00872-JCC
19   DARK CATT STUDIOS INTERACTIVE LLC,
     on behalf of themselves and all others similarly
20   situated,

21                   Plaintiffs,

22          v.

23   VALVE CORPORATION,

24                   Defendant.

25

26

27

28
     STIP. MOT. TO SET COORDINATED BRIEFING               -1-      QUINN EMANUEL URQUHART & SULLIVAN, LLP
     SCHEDULE                                                               1109 First Avenue, Suite 210
                                                                             Seattle, Washington 98101
     CASE NO. 2:21-cv-00563-JCC                                                   (206) 905-7000
                    Case 2:21-cv-00563-JCC Document 44 Filed 08/10/21 Page 2 of 6




 1             Plaintiffs Dark Catt Studios Holdings, Inc. and Dark Catt Studios Interactive LLC

 2   (collectively, “Dark Catt”) in the action Dark Catt Studios Holdings, Inc. v. Valve Corp., No. 2:21-

 3   cv-00872-JCC (“Dark Catt Action”) and Plaintiffs Wolfire Games, LLC, Sean Colvin, Susann

 4   Davis, Daniel Escobar, William Herbert, Ryan Lally, Hope Marchionda, and Everett Stephens

 5   (collectively, “Wolfire Plaintiffs”) in the related action Wolfire Games, LLC v. Valve Corp., No.

 6   2:21-cv-00563-JCC (“Wolfire Action”), by and through their undersigned counsel of record,

 7   hereby stipulate and agree as set forth below. Defendant Valve Corporation does not oppose the

 8   relief requested through this Stipulated Motion, takes no position on the statements below or the

 9   motions referenced, and reserves all rights to seek other or further relief on any of the issues raised

10   herein.

11             1.       The Wolfire Action and the Dark Catt Action are related cases as defined in Local

12   Civil Rule 3(g). The proposed class definitions in the two Actions have material overlap in

13   membership.

14             2.       Wolfire Plaintiffs filed a Motion to Appoint Counsel as Interim Co-Lead Counsel

15   in the Wolfire Action, ECF No. 38, on July 27, 2021. See Wolfire Action ECF No. 34.

16             3.       Dark Catt intends to file an opposition to the Wolfire Plaintiffs’ motion, as well as

17   a cross-motion for its counsel to be appointed interim co-lead counsel for the class of only personal

18   computer game developers defined in the Dark Catt Action Complaint, which is a narrower class

19   than alleged in the Wolfire Action. See Dark Catt Action ECF No. 1.

20             4.       The Wolfire Plaintiffs and Dark Catt seek to coordinate the briefing of these cross-

21   motions to appoint counsel in order to increase efficiency for the Court.

22             5.       On August 13, 2021, Dark Catt will file in both actions its motion for appointment

23   of its counsel as interim co-lead counsel. This will also serve as its partial opposition to the Wolfire

24   Plaintiffs’ Motion to Appoint Counsel filed in the Wolfire Action.

25             6.       On September 3, 2021, Wolfire Plaintiffs will file in both actions their combined

26   reply in support of the Motion to Appoint Counsel and opposition to Dark Catt’s cross-motion for

27   appointment of interim co-lead counsel.

28
     STIP. MOT. TO SET COORDINATED BRIEFING                -2-     QUINN EMANUEL URQUHART & SULLIVAN, LLP
     SCHEDULE                                                               1109 First Avenue, Suite 210
                                                                             Seattle, Washington 98101
     CASE NO. 2:21-cv-00563-JCC                                                   (206) 905-7000
                 Case 2:21-cv-00563-JCC Document 44 Filed 08/10/21 Page 3 of 6




 1          7.       On September 17, 2021, Dark Catt will file in both actions its reply in support of

 2   its cross-motion for appointment of interim co-lead counsel.

 3          8.       Defendant Valve Corporation does not oppose this schedule.

 4

 5   Dated: August 9, 2021

 6   By: s/ Stephanie L. Jensen                          By: s/ Gavin W. Skok

 7   Stephanie L. Jensen, WSBA #42042                    Gavin W. Skok, WSBA #29766
     WILSON SONSINI GOODRICH & ROSATI, P.C.              Laura P. Hansen, WSBA #48669
 8
     701 Fifth Avenue, Suite 5100                        FOX ROTHSCHILD LLP
 9   Seattle, WA 98104-7036                              1001 Fourth Avenue, Suite 4500
     Telephone:      (206) 883-2500                      Seattle, WA 98154
10   Facsimile:      (206) 883-2699                      Telephone: 206.624.3600
     Email:          sjensen@wsgr.com                    Facsimile: 206.389.1708
11                                                       Email: gskok@foxrothschild.com
     Kenneth R. O’Rourke (pro hac vice)                  lhansen@foxrothschild.com
12
     Scott A. Sher (pro hac vice)
13   Allison B. Smith (pro hac vice)                     MONTGOMERY McCRACKEN
     WILSON SONSINI GOODRICH & ROSATI, P.C.              WALKER & RHOADS LLP
14   1700 K Street, NW, Suite 500
     Washington, DC 20006                                By: s/ Charles B. Casper
15   Telephone:       (202) 973-8800                     Charles B. Casper (pro hac vice)
16   Facsimile:       (202) 973-8899                     1735 Market Street, 21st Floor
     Email: korourke@wsgr.com                            Philadelphia, PA 19103
17            ssher@wsgr.com                             Telephone: 215.772.1500
              allison.smith@wsgr.com                     Email: ccasper@mmwr.com
18
                                                         Attorneys for Defendant Valve Corporation
     W. Joseph Bruckner (pro hac vice)
19   Joseph C. Bourne (pro hac vice)
20   Leona B. Ajavon (pro hac vice)
     LOCKRIDGE GRINDAL NAUEN P.L.L.P.
21   100 Washington Avenue S, Suite 2200
     Minneapolis, MN 55401
22   Telephone:     (612) 339-6900
     Facsimile:     (612) 339-0981
23   Email: wjbruckner@locklaw.com
24           jcbourne@locklaw.com
             lbajavon@locklaw.com
25
      Attorneys for Plaintiffs Dark Catt Studios
26    Holdings, Inc. and Dark Catt Studios
      Interactive LLC, and Putative Class
27

28
     STIP. MOT. TO SET COORDINATED BRIEFING            -3-     QUINN EMANUEL URQUHART & SULLIVAN, LLP
     SCHEDULE                                                           1109 First Avenue, Suite 210
                                                                         Seattle, Washington 98101
     CASE NO. 2:21-cv-00563-JCC                                               (206) 905-7000
              Case 2:21-cv-00563-JCC Document 44 Filed 08/10/21 Page 4 of 6




 1    By: s/ Alicia Cobb

 2    Alicia Cobb, WSBA # 48685                          David D. Golden (pro hac vice)
      QUINN EMANUEL URQUHART &                           CONSTANTINE CANNON LLP
 3                                                       1001 Pennsylvania Avenue, NW, Suite
      SULLIVAN, LLP
      1109 First Avenue, Suite 210                       1300N
 4
      Seattle, WA 98101                                  Washington, DC 20004
 5    Telephone: (206) 905-7000                          Telephone: (202) 204-3500
      Fax: (206) 905-7100                                Fax: (202) 204-3501
 6    Email: aliciacobb@quinnemanuel.com                 Email: dgolden@constantinecannon.com
 7                                                       A. Owen Glist (pro hac vice)
      Steig D. Olson (pro hac vice)
      David D. LeRay (pro hac vice)                      Ankur Kapoor (pro hac vice)
 8
      Shane Seppinni (pro hac vice)                      Jeffrey I. Shinder (pro hac vice)
 9    QUINN EMANUEL URQUHART &                           CONSTANTINE CANNON LLP
      SULLIVAN, LLP                                      335 Madison Avenue, 9th Floor
10    51 Madison Avenue, 22nd Floor                      New York, NY 10017
      New York, NY 10010                                 Telephone: (212) 350-2700
11                                                       Fax: (212) 350-2701
      Telephone: (212) 849-7000
12    Fax: (212) 849-2100                                Email: akapoor@constantinecannon.com
      Email: steigolson@quinnemanuel.com
13                                                       Attorneys for Wolfire Games, LLC and the
      Adam B. Wolfson (pro hac vice)                     class.
14    QUINN EMANUEL URQUHART &
15    SULLIVAN, LLP
      865 South Figueroa Street, 10th Floor              Thomas N. McCormick (pro hac vice)
16    Los Angeles, CA 90017-2543                         VORYS, SATER, SEYMOUR AND
      Telephone: (213) 443-3000                          PEASE LLP
17    Fax: (213) 443-3100                                4675 MacArthur Court
      Email: adamwolfson@quinnemanuel.com                Suite 700
18                                                       Newport Beach, CA 92660
      Charles B. Stevens (pro hac vice)                  Telephone: (949) 526-7903
19                                                       Fax: (949) 526-7901
      QUINN EMANUEL URQUHART &
20    SULLIVAN, LLP                                      Email: tnmccormick@vorys.com
      50 California Street, 22nd Floor
21    San Francisco, CA 94111                            Kenneth J. Rubin (pro hac vice)
      Telephone: (415) 875-6600                          Timothy B. McGranor (pro hac vice)
22                                                       Kara M. Mundy (pro hac vice)
      Fax: (415) 875-6700
      Email: charliestevens@quinnemanuel.com             VORYS, SATER, SEYMOUR AND
23
                                                         PEASE LLP
24    Attorneys for Daniel Escobar, William Herbert,     52 East Gay Street
      and the class.                                     Columbus, OH 43216-1008
25                                                       Telephone: (614) 464-6400
                                                         Fax: (614) 719-6350
26                                                       Email: kjrubin@vorys.com
                                                         tbmcgranor@vorys.com
27
                                                         kmmundy@vorys.com
28
     STIP. MOT. TO SET COORDINATED BRIEFING            -4-    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     SCHEDULE                                                          1109 First Avenue, Suite 210
                                                                        Seattle, Washington 98101
     CASE NO. 2:21-cv-00563-JCC                                              (206) 905-7000
              Case 2:21-cv-00563-JCC Document 44 Filed 08/10/21 Page 5 of 6




 1                                              Attorneys for Sean Colvin, Susann Davis,
                                                Daniel Ryan Lally, Hope Marchionda, Everett
 2                                              Stephens, and the class.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIP. MOT. TO SET COORDINATED BRIEFING   -5-    QUINN EMANUEL URQUHART & SULLIVAN, LLP
     SCHEDULE                                                 1109 First Avenue, Suite 210
                                                               Seattle, Washington 98101
     CASE NO. 2:21-cv-00563-JCC                                     (206) 905-7000
                Case 2:21-cv-00563-JCC Document 44 Filed 08/10/21 Page 6 of 6




 1                                        [PROPOSED] ORDER

 2          Based on the foregoing stipulation of the parties, IT IS HEREBY ORDERED that the

 3   following schedule should apply to the briefing on motions for appointment of lead counsel in

 4   Wolfire Games, LLC v. Valve Corp., No. 2:21-cv-00563-JCC and Dark Catt Studios Holdings, Inc.

 5   v. Valve Corp., 2:21-cv-00872-JCC.

 6     Filing                                                           Date
 7     Wolfire Plaintiffs’ Motion to Appoint Counsel                    July 27, 2021
 8     Dark Catt’s Cross-Motion and Opposition to Wolfire               August 13, 2021
       Plaintiffs’ Motion
 9
       Wolfire Plaintiffs’ Reply in Support of Motion and               September 3, 2021
10     Opposition to Dark Catt’s Cross-Motion
11     Dark Catt’s Reply in Support of Cross-Motion                     September 17, 2021
12
            IT IS SO ORDERED.
13
            DATED this 10th day of August 2021.
14

15

16

17
                                                             A
                                                             John C. Coughenour
18                                                           UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
     STIP. MOT. TO SET COORDINATED BRIEFING            -6-      QUINN EMANUEL URQUHART & SULLIVAN, LLP
     SCHEDULE                                                            1109 First Avenue, Suite 210
                                                                          Seattle, Washington 98101
     CASE NO. 2:21-cv-00563-JCC                                                (206) 905-7000
